In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 16‐2899 
ESTATE OF DENNIS SIMPSON, et al.,  
                                              Plaintiffs‐Appellants, 

                                v. 

MARK  E.  GORBETT,  JAMES  TINDELL,  JARED  WILLIAMS,  JOHNNY 
YORK, TRAVIS HARBAUGH, and CORY LEHMAN, 
                                         Defendants‐Appellees. 
                    ____________________ 

        Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
      No. 1:14‐cv‐01035‐SEB‐MJD — Sarah Evans Barker, Judge. 
                    ____________________ 

      ARGUED JANUARY 6, 2017 — DECIDED JULY 14, 2017 
                 ____________________ 

   Before WOOD, Chief Judge, and BAUER and ROVNER, Circuit 
Judges. 
     WOOD, Chief Judge. This case concerns the death of Dennis 
Simpson, an inmate who fell off an upper bunk while incar‐
cerated in the Bartholomew County Jail for a drunken driving 
conviction. Simpson was intoxicated when he reported to the 
jail to serve his weekend stay, prompting officers initially to 
place him in a holding cell. After they thought he was sober, 
2                                                     No. 16‐2899 

they assigned him to an upper bunk in a two‐person cell, even 
though  he  was  obviously  obese.  While  sleeping,  Simpson 
went into convulsions and fell off the bunk on to the hard con‐
crete floor. He died from his injuries. 
    His  estate  sued  six  county  employees—five  officers  and 
the sheriff—arguing that the conditions under which the jail 
kept Simpson and the care he received were inadequate under 
the Eighth Amendment. The district court found there was in‐
sufficient evidence to show the defendants were aware of, but 
disregarded,  a  risk  to  Simpson’s  health  and  safety,  and  so 
granted them summary judgment. We affirm. 
                                   I 
    Simpson reported to the Bartholomew County Jail around 
10:30  a.m.  on  Friday,  November  29,  2013.  He  was  there  to 
serve his second of three weekends of confinement as punish‐
ment for a May 2013 drunk driving violation. Anyone could 
see  that  Simpson  was  obese.  Although  the  officers  did  not 
know  Simpson’s  precise  weight  (368  pounds)  because  they 
did not weigh him at check‐in, one of the defendants correctly 
guessed that Simpson weighed between 350 and 400 pounds. 
    Simpson  also  was  intoxicated  that  morning.  The  deputy 
processing him upon his arrival, Officer Johnny York, smelled 
alcohol  on  Simpson’s  breath.  York  tested  Simpson’s  blood 
alcohol content (BAC), and found it was 0.23%, just short of 
three times Indiana’s legal limit for driving. York notified his 
supervisor,  Sergeant  James  Tindell,  who  in  turn  asked 
Simpson  whether  he  was  experiencing  withdrawal 
symptoms.  Simpson  said  he  was  not.  Bartholomew  County 
Jail  policy  called  for  intoxicated  inmates  with  BACs  under 
0.25% to be placed in holding cells until they were sober. In 
No. 16‐2899                                                          3

accordance with that rule, Simpson was placed in a holding 
cell  containing  only  benches—no  beds.  At  some  point 
Simpson complained to York about his placement, to no avail. 
York responded that Simpson was too intoxicated to be placed 
in  a  cell  with  bunk  beds  at  that  time.  York  served  Simpson 
lunch  around  11:20  a.m.;  this  was  apparently  the  last  time 
those  two  had  contact.  Officer  Travis  Harbaugh,  another 
defendant, replaced York that evening. At some point when 
Harbaugh  checked  on  Simpson,  Simpson  reported  that  he 
had  blood  in  his  stool.  Harbaugh  informed  a  supervising 
officer, Jared Williams, about Simpson’s condition. 
    Around  11:30  p.m.,  Harbaugh  moved  Simpson  to  a  cell 
that had two bunk beds. Harbaugh and York said that it was 
common  practice  to  use  a  burn‐off  chart  to  estimate  how 
many  hours  it  takes  a  person’s  blood  alcohol  level  to  reach 
zero.  (While  blood‐alcohol  content  is  certainly  relevant  in 
these  situations,  if  the  person  is  an  alcoholic,  so  are  with‐
drawal symptoms such as delirium tremens; the latter symp‐
toms do not normally manifest themselves until withdrawal 
happens—that  is,  when  BAC  nears  zero.  We  address  this 
briefly below.) At the time of transfer, the defendants appar‐
ently believed Simpson was sober, although they did not re‐
test him. The lower bunk in Simpson’s new cell was occupied, 
and  so  Simpson  was  given  the  upper  bunk.  Simpson’s  bed 
was affixed to a wall of the jail cell a little more than four feet 
off the ground. It was only 30 inches wide. (To put this in con‐
text, we note that a standard twin bed is about 25% wider, at 
38 inches.) 
   Simpson slept on his assigned upper bunk for some time. 
But  around  3:15  a.m.,  he  suddenly  began  experiencing  sei‐
zure‐like convulsions. He rolled out of the bunk and fell to the 
4                                                      No. 16‐2899 

concrete floor, hitting his head. Officers Harbaugh and Cory 
Lehman  witnessed  Simpson’s  fall  and  ran  into  the  cell  to 
check  on  him.  Finding  him  unresponsive,  they  performed 
CPR  on  him  until  paramedics  arrived  and  rushed  him  to  a 
nearby emergency room, where he was pronounced dead at 
4 a.m. For the purposes of the summary judgment motion, the 
defendants  concede  that  Simpson  died  of  injuries  sustained 
from his fall, and that his fall was precipitated by an alcohol 
withdrawal seizure. 
     Simpson’s estate asserts that at the time of Simpson’s fall, 
jail policy “required inmates weighing more than 350 pounds 
to be placed in lower bunks.” It supports this contention with 
an indirect citation to an undated order apparently from the 
Bartholomew  County  Sheriff’s  Department  concerning  the 
jail’s medical care policies for inmates. But the only indication 
of  any  such  policy  comes  from  Advanced  Correctional 
Healthcare,  which  did  not  enter  into  a  contract  to  provide 
medical  services  for  the  jail  until  November  2013.  Thus,  we 
see no evidentiary support for the Estate’s contention that jail 
policy called for obese inmates to be given lower bunks and 
accordingly disregard that possibility. 
    After  Advanced  Correctional  came  on  the  scene,  which 
was  several  months  after  Simpon’s  death,  it  promulgated 
medical guidelines for the jail. Included in the Advanced Cor‐
rectional guidelines was a list of “criteria for Bottom Bunks.” 
The list called for certain people to be given lower bunks, in‐
cluding inmates who are elderly, have diagnosed seizures or 
diabetes, or, as relevant here, were obese, defined as weighing 
over  350  pounds.  Another  rule  called  on  the  facility  to 
“[a]ddress  ‘serious’  medical,  dental,  and  mental  health  is‐
sues.” 
No. 16‐2899                                                          5

    In  the  wake  of  Simpson’s  unfortunate  death,  Simpson’s 
son, Devon Simpson, and sister, Gloria Skinner, brought this 
section  1983  action  against  six  county  officials  in  their 
individual  and  official  capacities,  on  Simpson’s  behalf  as 
representatives  of  his  estate.  The  lawsuit  named  as 
defendants Sheriff Mark E. Gorbett—the head of the jail—and 
deputies  York,  Williams,  Harbaugh,  Lehman,  and  Tindell. 
The complaint alleged that the defendants were deliberately 
indifferent to Simpson’s serious medical needs and that they 
subjected  him  to  inhumane  conditions  of  confinement,  in 
violation  of  the  Eighth  Amendment.  The  district  court 
construed  the  Estate’s  deliberate  indifference  claim  as 
embracing  three  theories  of  liability:  one  concerning  the 
conditions of Simpson’s confinement, another concerning the 
failure  to  provide  adequate  medical  care,  and  the  third 
against  Gorbett  in  his  official  capacity  for  failure  to  train 
adequately his deputies. 
    The defendants filed a motion for summary judgment on 
September 21, 2015. The district court granted the motion on 
June 22, 2016, for all defendants and all claims. Lehman and 
Williams  prevailed  because,  as  the  Estate  acknowledged, 
neither officer had been involved with Simpson’s care before 
his  fall.  York,  Tindell,  and  Harbaugh  were  entitled  to 
summary  judgment  on  the  official  capacity  claims  because 
those  claims  duplicated  the  official  capacity  claim  against 
Sheriff  Gorbett,  who  was  in  charge  of  the  jail.  The  Estate’s 
claim  against  Gorbett  in  his  individual  capacity  foundered 
because  Gorbett  was  not  personally  involved  in  Simpson’s 
care. 
   That  left  the  individual  capacity  claims  against  York, 
Tindell, and Harbaugh, and the official capacity claim against 
6                                                          No. 16‐2899 

Gorbett for failure to train employees about how to care for 
drunken or obese inmates. The court found no evidence that 
would allow a factfinder to conclude that the deputies were 
deliberately  indifferent  in  the  care  they  rendered  and  the 
conditions of Simpson’s confinement. Finally, it dismissed the 
official‐capacity claim against Sheriff Gorbett on the ground 
that no evidence in the record could support a finding that a 
top‐bunk  assignment  posed  a  substantial  risk  to  obese 
inmates,  and  so  the  sheriff  could  not  be  liable  for  failing  to 
train his officers about such a risk. 
                                      II 
    The Estate appeals from the district court’s adverse rulings 
on its claims of deliberate indifference for failure to provide 
adequate  medical  care  claims  and  constitutionally  defective 
conditions of confinement claims. (It does not appeal the re‐
jection  of  its  failure‐to‐train  claim.)  It  is  not  clear  which  de‐
fendants, and in what capacity, its appeal covers. Nonetheless, 
with the failure‐to‐train claim out of the case, the duplicative 
nature  of  the  official‐capacity  claims  indisputable,  and  the 
acknowledged fact that Lehman, Williams, and Gorbett were 
not personally involved in Simpson’s care, we conclude that 
this  appeal  can  be  limited  to  the  individual‐capacity  claims 
against  York,  Tindell,  and  Harbaugh  (the  “deputy  defend‐
ants”). 
     Because this is an appeal from the grant of summary judg‐
ment, our consideration of the case is de novo. Petties v. Carter, 
836 F.3d 722, 727 (7th Cir. 2016). We evaluate the record in the 
light most favorable to the non‐movant, the Estate, and draw 
all inferences in its favor. Id. Summary judgment is warranted 
if the movant “shows that there is no genuine dispute as to 
any material fact and that the movant is entitled to judgment 
No. 16‐2899                                                           7

as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. 
Liberty Lobby, Inc., 477 U.S. 242, 250–51 (1986). A genuine issue 
of material fact exists when “the evidence is such that a rea‐
sonable jury could return a verdict for the nonmoving party.” 
Anderson, 477 U.S. at 248. 
                                     A 
    We turn first to the conditions of Simpson’s confinement. 
The  Estate  contends  that  the  deputies’  assignment  of 
Simpson—a  drunk  and  obese  man—to  the  two‐and‐a‐half 
foot  wide  upper  bunk  was  unsafe  and  inhumane.  A  jail’s 
conditions violate the Eighth Amendment when “(1) there is 
a deprivation that is, from an objective standpoint, sufficiently 
serious  that  it  results  in  the  denial  of  the  minimal  civilized 
measure of life’s necessities, and (2) where [jail] officials are 
deliberately indifferent to this state of affairs.” Gray v. Hardy, 
826 F.3d 1000, 1005 (7th Cir. 2016) (internal quotation marks 
omitted) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)). 
     We begin with the first requirement. Unacceptable condi‐
tions  include  those  that  pose  a  “substantial  risk  to  inmate 
health or safety.” See Farmer, 511 U.S. at 837; Peate v. McCann, 
294 F.3d 879, 882 (7th Cir. 2002). Jail conditions “may be un‐
comfortable,  even  harsh,  without  being  inhumane.”  Rice  ex 
rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 664–65 (7th Cir. 2012) 
(citing Farmer, 511 U.S. at 832). This means that to defeat sum‐
mary judgment the plaintiff must show that a factfinder rea‐
sonably could conclude that the conditions of Simpson’s con‐
finement “exceeded mere discomfort and were constitution‐
ally unacceptable.” Rice, 675 F.3d at 664–65. 
8                                                          No. 16‐2899 

    Before we can analyze the Estate’s claim, we must give a 
more  precise  account  of  the  relevant  conditions  of  confine‐
ment. The Estate contends that Simpson was drunk when the 
defendants transferred him to the upper bunk. But the record 
does not permit that inference. While Simpson indisputably 
was  intoxicated  when  he  reported  to  Bartholomew  Jail,  the 
deputy defendants kept Simpson in the holding cell for nearly 
13 hours to give his body what they believed was sufficient 
time to process the alcohol in his system. The Estate provides 
no evidence that Simpson was still intoxicated when he finally 
was given a bed. Although it challenged the accuracy of the 
“burn  off”  chart  because  the  document  did  not  account  for 
Simpson’s obesity, it has not revived that attack here. That is 
just as well: whether the chart is a good general guide is not 
enough, by itself, to show what Simpson’s blood‐alcohol level 
was when he was moved. A plaintiff must meet a motion for 
summary  judgment  with  evidentiary  materials  that  show 
there is a genuine issue for trial. Siegel v. Shell Oil Co., 612 F.3d 
932,  937  (7th  Cir.  2010).  The  Estate  has  failed  to  do  so  with 
respect to Simpson’s intoxication at the time of the bunk as‐
signment. 
   The  record  does  support  a  finding  that  the  officers  as‐
signed Simpson, a visibly obese man who had been highly in‐
toxicated 13 hours earlier, to the narrow upper bunk. We as‐
sume  that  there  are  some  circumstances where  a  small,  ele‐
vated bed might pose a “substantial risk of serious harm” to 
an inmate’s health or safety. Farmer, 511 U.S. at 834. But the 
Estate  has  not  provided  evidence  that  (if  accepted)  would 
show the requisite level of risk and harm here. We do not un‐
derstand the Estate to be arguing that 30‐inch bunks, or top 
bunks, are unconstitutional for all inmates; the Estate is chal‐
No. 16‐2899                                                          9

lenging the assignment of a morbidly obese man to this nar‐
row, upper bed. But its argument that the bunk was unreason‐
ably  dangerous  to  Simpson  rests  almost  entirely  on  hind‐
sight—that is, what happened after Simpson had been sleep‐
ing  in  apparent  safety  for  several  hours,  when  he  suddenly 
had  convulsions,  tumbled  off,  and  suffered  his  fatal  injury. 
But because our inquiry is objective, we cannot base our con‐
clusion exclusively on what came to pass. Based on this rec‐
ord, we cannot conclude that Simpson’s bunk assignment ob‐
jectively was so dangerous that it denied Simpson “the mini‐
mal civilized measure of life’s necessities.”  Id. (internal cita‐
tion omitted). 
    The bottom‐bunk policy does not save the Estate’s claim, 
even if we were to assume that it was in place at the time of 
Simpson’s  fall.  Section  1983  protects  against  “constitutional 
violations,  not  violations  of  …  departmental  regulation 
and …  practices[.]”  Scott  v.  Edinburg,  346  F.3d  752,  760  (7th 
Cir. 2003). The Estate argues that a jury could use the policy 
as  circumstantial  evidence  of  the  defendants’  knowledge  of 
the risk. It is mistaken. It is one thing to say that circumstantial 
evidence may support an inference that the defendants had 
actual knowledge of a condition, see Farmer, 511 U.S. at 842; 
Hall v. Bennett, 379 F.3d 462, 464 (7th Cir. 2004), but it is quite 
another thing to say that the policy also supports an inference 
that the defendants knew that the condition in question was 
unreasonably  dangerous  or  otherwise  in  violation  of  the 
Eighth Amendment. 
    In any event, even if we were to assume that a trier of fact 
could find in the Estate’s favor on the objective part of the con‐
stitutional inquiry, it would still be out of luck. A jail or prison 
10                                                     No. 16‐2899 

official may be found liable only if he “knows of and disre‐
gards  an  excessive  risk  to  inmate  health  or  safety.”  Farmer, 
511 U.S.  at  838.  This  means  that  the  defendants  must  have 
acted  with  more  than  simple  or  even  gross  negligence,  alt‐
hough they do not need to act purposefully or knowingly in‐
flict harm. Washington v. LaPorte Cnty. Sherriff’s Dep’t, 306 F.3d 
515, 518 (7th Cir. 2002). The requisite level of knowledge may 
be inferred in instances where the risk posed by the condition 
is obvious. Farmer, 511 U.S. at 842; Hall, 379 F.3d at 464. 
    There is a dearth of evidence suggesting deliberate indif‐
ference. Even if we assume that assigning a man as large as 
Simpson, who obviously had an alcohol problem, to a narrow 
top  bunk  was  objectively  dangerous,  there  is  no  indication 
that the deputy defendants were aware of the risk posed by 
that assignment or that they knew the risk was excessive. The 
Estate  argues  that  a  factfinder  could  infer  the  requisite 
knowledge because it was plain at a glance that Simpson’s bed 
was too small to accommodate his frame. But there is a differ‐
ence between discomfort and danger, and that glance could 
not reveal to the deputies whether the poor fit created a “sub‐
stantial risk.” See Farmer, 511 U.S. at 844. The Eighth Amend‐
ment  demands  that  officials  ensure  “reasonable  safety,”  not 
that they protect against all risks. Id. at 844–45. The risk of in‐
jury from a fall onto a concrete floor is obvious, but the chance 
that someone would fall is not. Perhaps tellingly, the record 
reveals no evidence showing that other obese inmates (or oth‐
ers suffering from alcohol withdrawal) fell off their bunks in 
Bartholomew Jail, or that anyone else sustained serious inju‐
ries. The rule is that an official who should have, but failed, to 
perceive a significant risk cannot be held liable. See id. at 838. 
It applies to these defendants.  
No. 16‐2899                                                      11

                                 B 
   That  leaves  us  with  the  Estate’s  Eighth  Amendment 
deliberate‐indifference claims for failure to provide adequate 
medical  care  for  Simpson’s  obesity  and  alcoholism.  Because 
the  Eighth  Amendment  requires  that  inmates  receive 
adequate medical care, officials violate the Constitution when 
they  are  deliberately  indifferent  to  inmates’  serious  medical 
needs. Estelle v. Gamble, 429 U.S. 97, 103–05 (1976). A claim of 
deficient medical care requires proof of an objectively serious 
medical condition, and the official’s deliberate indifference to 
that condition. Duckworth v. Ahmed, 532 F.3d 675, 679 (7th Cir. 
2008).  The  defendants  concede  that  Simpson’s  obesity  and 
alcoholism  were  objectively  serious  medical  conditions.  We 
thus turn immediately to the deliberate‐indifference inquiry. 
See  Zentmyer v. Kendall  Cnty., Ill., 220  F.3d 805,  810 (7th Cir. 
2000). 
    The plaintiff has the burden of demonstrating that there is 
evidence from which a factfinder could conclude that the de‐
fendants  acted  with  a  sufficiently  culpable  state  of  mind. 
Farmer, 511 U.S. at 834. In deliberate‐indifference claims based 
on inadequate medical care, one way of satisfying that burden 
is to show that the risk from a course of treatment—or a lack 
of treatment—is obvious enough that a factfinder could infer 
that  the  defendant  knew  about  the  risk,  yet  disregarded  it. 
Petties, 836 F.3d at 729. We take into account what risk the de‐
fendants knew of, and whether the treatment they rendered 
“was so far afield” from what one would  expect  that a  jury 
could infer deliberate indifference. Duckworth, 532 F.3d at 680. 
    We begin with the deputies’ response to Simpson’s obesity. 
Although they did not know about his medical diagnosis or 
his precise weight, a reasonable jury could conclude that the 
12                                                       No. 16‐2899 

defendants  knew  Simpson  was  obese  based  on  his  physical 
appearance.  But  the  Estate  leaves  us  in  the  dark  as  to  what 
risk Simpson’s obesity presented or what care the deputy de‐
fendants should have furnished to Simpson during his week‐
end  stay.  Perhaps  the  Estate  believes  that  Simpson  should 
have been given a lower bunk or no bunk altogether; but if 
this  is  so,  it  has  just  re‐stated  its  conditions‐of‐confinement 
claim.  We  cannot  discern  a  free‐standing  medical‐treatment 
claim related to obesity. In the absence of some indication of 
what care was owed, but not rendered, the defendants cannot 
be held liable. 
    The Estate’s claims regarding Simpson’s intoxication and 
“chronic alcoholism” come closer to the mark, but in the end 
they  fare  no  better.  The  Estate  marshals  no  evidence  to 
suggest  that  Officers  York,  Tindell,  and  Lehman  knew  that 
Simpson was an alcoholic. They knew only—at most—that he 
was  serving  a  relatively  lenient  sentence  for  driving  while 
intoxicated, and that he was inebriated when he showed up 
for  his  second  weekend.  Absent  any  indication  that  the 
defendants knew that Simpson was addicted to alcohol and 
thus was likely to suffer from serious withdrawal symptoms, 
we  may  consider  only  whether  a  jury  could  find  that  the 
deputies  rendered  constitutionally  defective  care  for  his 
intoxication.  
   We  conclude,  as  did  the  district  court,  that  this  record 
would  not  support  such  a  finding.  The  undisputed  record 
shows that the defendants tailored their care for Simpson to 
account  for  his  intoxication.  After  Officer  York  smelled 
alcohol on Simpson’s breath, he promptly tested his alcohol 
level and notified his supervisor, Tindell, of the result. In turn, 
Tindell asked Simpson if he was experiencing any withdrawal 
No. 16‐2899                                                          13

symptoms. Simpson said no. The deputies then held Simpson 
in a bunk‐less holding cell for more than half a day, until they 
believed  he  was  sober.  They  did  not  observe  Simpson 
exhibiting any signs of distress during this time. 
    Unfortunately,  the  risk  posed  by  Simpson’s  intoxication 
did not pass as he sobered. Withdrawal symptoms may occur 
hours, if not days, after a heavy, long‐term drinker stops or 
reduces  his  alcohol  consumption—long  after  his  blood‐
alcohol  level  zeroes  out.  See,  e.g.,  Louis  A.  Trevisan  et  al., 
Complications  of  Alcohol  Withdrawal,  22  ALCOHOL  HEALTH  & 
RES.  WORLD  61,  62  (1998);  Marc  A.  Schuckit,  Recognition  and 
Management  of  Withdrawal  Delirium  (Delirium  Tremens),  371 
NEW  ENG.  J.  MED.  2109,  2109–10  (2014).  Seizures  most  often 
occur within 48 hours after a person stops drinking alcohol, 
al‐though they may occur several days later. Trevisan, at 62. 
Other  withdrawal  symptoms,  such  as  delirium  tremens—
disturbances  in cognition and  attention, which may  include 
hallucinations—similarly  can  manifest  days  after  a 
dependent person stops consuming. Id.; Christopher Pelic & 
Hugh  Myrick,  Who’s  at  Greatest  Risk  for  Delirium  Tremens, 
2 CURRENT PSYCHIATRY 14, 17 (2003). 
    But there is no indication that the deputies were aware of 
the extent of Simpson’s drinking problem, or of the protracted 
risk  period  that  follows  when  a  heavy  drinker  experiences 
withdrawal. In the absence of such evidence, it is impossible 
to conclude that the defendants were deliberately indifferent. 
Even  the  Estate  fails  to  argue  what  care  defendants  should 
have rendered, but did not, for Simpson’s intoxication. 
14                                                      No. 16‐2899 

                                 III 
    Had the deputies known about Simpson’s alcoholism and 
the  risk  posed  by  withdrawal,  they  might  have  taken  addi‐
tional steps to protect Simpson from accidental harm. But in 
the absence of any indication that they knew of a serious risk, 
they  cannot  be  held  liable  under  section  1983  for  either  the 
conditions of confinement or the medical treatment they pro‐
vided. We AFFIRM the judgment of the district court.